UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1410


In Re:   WILLIAM L. HANDY, JR., a/k/a B.,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (8:04-cr-00559-AW-7; 8:09-cv-02011-AW;
                          8:13-cv-00477-AW)


Submitted:   June 26, 2014                  Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William L. Handy, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     L.   Handy,    Jr.,    petitions        for   a   writ   of

mandamus, alleging that the district court has unduly delayed

acting on his Federal Rule of Civil Procedure 60(b) motion.                      He

seeks an order from this court directing the district court to

act.   Our review of the district court’s docket reveals that the

district    court       denied     Handy’s    motion     in     December     2013.

Accordingly,     because     the   district    court     has    decided    Handy’s

case, we deny the mandamus petition as moot.                   We grant leave to

proceed    in   forma    pauperis.      We    dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 PETITION DENIED




                                        2